                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KEITH BELL,

                       Plaintiffs,

        v.                                            Civil Action 2:18-cv-961
                                                      Chief Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Jolson
CAUGHT MY EYE PHOTOGRAPHY, et al.,


                       Defendants.

                 MEMORANDUM OF FIRST PRETRIAL CONFERENCE

        This matter came before the Court on April 3, 2019 at 1:30 p.m. at the First Pretrial

Conference pursuant to notice and in accordance with Rule 16 of the Federal Rules of Civil

Procedure. Counsel appeared as follows:

For Plaintiff:

Josh Jones

For Defendant:

Keona Padgett

        The following matters were considered:

INITIAL DISCLOSURES

The parties shall make initial disclosures by April 22, 2019.

VENUE AND JURISDICTION

There are no contested issues related to venue or jurisdiction at this time.

PARTIES AND PLEADINGS

Any motion to amend the pleadings or to join additional parties shall be filed June 7, 2019.
ISSUES

Plaintiff alleges the following causes of action related to his claims of violations of his intellectual
property rights: copyright infringement; removal and alteration of copyright management
information; contributory copyright infringement; federal trademark infringement; and Ohio
common law trademark infringement and unfair competition. Defendant Worthington City School
District has denied these allegations and asserted various affirmative defenses. Both parties have
included a jury demand.

DISCOVERY PROCEDURES

All discovery shall be completed by November 22, 2019. For purposes of complying with this
order, all parties shall schedule their discovery in such a way as to require all responses to
discovery to be served prior to the cut-off date, and shall file any motions relating to discovery
within the discovery period unless it is impossible or impractical to do so. If the parties are unable
to reach an agreement on any matter related to discovery, they are directed to arrange a conference
with the Court.

DISPOSITIVE MOTIONS

Any dispositive motion shall be filed by December 13, 2019.

EXPERT TESTIMONY

Primary expert reports must be produced by July 26, 2019. Rebuttal expert reports must be
produced by September 6, 2019. If the expert is specifically retained, the reports must conform to
Fed. R. Civ. P. 26(a)(2)(B), unless otherwise agreed to by the parties. If the expert is not
specifically retained, the reports must conform to Fed. R. Civ. P. 26(a)(2)(C), unless otherwise
agreed to by the parties. Pursuant to Fed. R. Civ. P. 26(b)(4)(A), leave of court is not required to
depose a testifying expert.

SETTLEMENT

Plaintiffs will make a settlement demand by March 29, 2019. Defendants will respond by May
6, 2019. The parties agree to make a good faith effort to settle this case. The parties understand
that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement
conference in September 2019, after production of rebuttal expert reports. In order for the
conference to be meaningful, the parties agree to complete all discovery that may affect their
ability to evaluate this case prior to the beginning of the settlement conference. The parties
understand that they will be expected to comply fully with the settlement conference orders
which require inter alia that settlement demands and offers be exchanged prior to the conference
and that principals of the parties attend the conference.
OTHER MATTERS

Plaintiff has agreed to provide quarterly (calendar year) reports pertaining to attorneys’ fees and
costs to Defendant.

       If the foregoing does not accurately record the matters considered and the agreements

reached at the conference, counsel shall immediately object in writing. If any date set in this order

falls on a Saturday, Sunday or legal holiday, the date is automatically deemed to be the next regular

business day.

       IT IS SO ORDERED.



Date: April 3, 2019                                   /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE
